Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-8 are cancelled by applicant.
New claims 9-22 are added.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 9-13 and 17-22, are drawn to a method of producing ethanol, comprising: a continuous ethanol fermentation step including: culturing a microorganism with a fermentation feedstock containing cane molasses as a main component; filtering the resulting culture liquid through a separation membrane to recover a filtrate containing said ethanol and from which said microorganism has been removed; retaining or returning an unfiltered liquid containing said microorganism, in or to the culture liquid; and adding an additional fermentation feedstock to said culture liquid; and an ethanol concentration and purification step including distilling said filtrate which is collected in said continuous ethanol fermentation step and contains said ethanol; wherein said microorganism causes a centrifugal supernatant of said culture liquid to contain particles having an average particle diameter of 100 nm or more, and particles formed by the microorganism culture and contained in said filtrate containing ethanol have an average particle diameter of 40 to 80 nm.

Group II, claims 14-15, are drawn to an ethanol fermentation liquid, comprising particles that are other than said microorganism produced by said microorganism culture and have an average particle 
 
Group III, claim 16, is drawn to an ethanol fermentation liquid showing a transmission of more than 91% T when irradiated with a beam having a wavelength of 600 nm, when said ethanol fermentation liquid is diluted with water to show a transmission of 0.5 ± 0.1% T when irradiated with a beam having a wavelength of 300 nm.

The groups I-III of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I, II and III of inventions listed above lack unity of invention because they are not drawn to only one of the above listed combinations of categories, they provide for multiple compositions within a single application, also they lack corresponding special technical feature(s).  

For example, although Group I requires the special technical feature of a filtrate which is collected in said continuous ethanol fermentation step and contains said ethanol; wherein said microorganism causes a centrifugal supernatant of said culture liquid to contain particles having an average particle diameter of 100 nm or more, Group II requires the special technical feature of an ethanol fermentation liquid comprising particles that are other than said microorganism produced by said microorganism culture and have an average particle diameter of 40 to 80 nm. wherein said ethanol fermentation liquid does not contain a component generated from hydrothermally-processed bagasse.

Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature.
 lack unity of invention because the groups do not share the same or corresponding technical feature.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KADE ARIANI/Primary Examiner, Art Unit 1651